Exhibit 10(w)

 

FLEET FINANCIAL GROUP, INC.

 

RETIREMENT INCOME ASSURANCE PLAN

 

(1996 Restatement)

 

ARTICLE 1. INTRODUCTION

 

1.1 Amendment of Plan. Fleet Financial Group, Inc. hereby amends, restates and
continues the Fleet Financial Group, Inc. Retirement Income Assurance Plan,
effective as of January 1, 1996. The original effective date of the Plan is
January 1, 1983.

 

1.2 Purpose of Plan. The purpose of the Plan is to facilitate the retirement of
select employees by further supplementing the benefits to which they are
entitled under the Fleet Financial Group, Inc. Pension Plan.

 

1.3 Status. The Plan is intended to be a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the Employees
Retirement Income Security Act of 1974 (ERISA), and shall be interpreted and
administered accordingly.

 

ARTICLE 2. DEFINITIONS

 

Unless defined herein, any word, phrase or term used in this Plan shall have the
meaning given to it in the Basic Plan. However, the following terms have the
following meanings unless a different meaning is clearly required by the
context:

 

2.1 “Basic Plan” means the Fleet Financial Group, Inc. Pension Plan as amended
and in effect from time to time.

 

2.2 “Beneficiary” means any individual other than the Participant entitled to
receive benefits under the terms of the Basic Plan.

 

2.3 “Code” means the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------

2.4 “Committee” means the Human Resources and Planning Committee, or any
successor committee, of the Board of Directors of the Company or any other
person or persons designated to administer the Plan pursuant to Article 5.

 

2.5 “Company” means Fleet Financial Group, Inc.

 

2.6 “Employer” means the Company and its subsidiaries and affiliates.

 

2.7 “Participant” means each employee of the Employer whose benefits under the
Basic Plan are limited by Code sections 415 or 401(a)(17).

 

2.8 “Plan” means the Fleet Financial Group, Inc. Retirement Income Assurance
Plan as set forth herein and in all subsequent amendments hereto.

 

ARTICLE 3. SOURCE OF BENEFIT PAYMENTS

 

3.1 Obligation of Company. The Company will establish on its books a liability
with respect to its obligation for benefits payable under the Plan to
Participants (and their Beneficiaries). Each Participant and Beneficiary will be
an unsecured general creditor of the Company with respect to all benefits
payable under the Plan.

 

3.2 No Funding Required. Nothing in the Plan will be construed to obligate the
Company to fund the Plan. However, the Company may but shall not be required to
establish a trust of which the Company is treated as the owner under Subpart E
of Subchapter J, Chapter 1 of the Code (a “grantor trust”) and may deposit funds
with the trustee of the trust sufficient to satisfy the benefits provided under
the Plan. If the Company establishes such a grantor trust and, if at the time of
a “change of control” as defined in the trust, the trust has not been fully
funded, the Company shall, within the time and manner specified under such
trust, deposit in such trust amounts sufficient to satisfy all obligations under
the Plan as of the date of deposit. In all events the Company shall remain
ultimately liable for the benefits payable under the Plan, and, to the extent
the assets at the disposal of the Trustee are insufficient to enable the Trustee
to satisfy all benefits, the Company shall pay all such benefits necessary to
meet its obligations under the Plan.

 



--------------------------------------------------------------------------------

3.3 No Claim to Specific Benefits. Nothing in the Plan will be construed to give
any individual rights to any specific assets of the Company, or any other person
or entity.

 

ARTICLE 4. BENEFITS

 

4.1 Amount of Benefits. The amount of the benefit payable under the Plan to a
Participant (or to the Participant’s Beneficiary, in the event of the
Participant’s death) will be equal to (a) minus (b), but not less than zero,
where

 

(a) is the amount of the benefit the Participant (or Beneficiary) would have
been entitled to receive under the Basic Plan if the limitations of sections
401(a)(17) and 415 of the Code (and provisions of the Basic Plan applying those
limitations) did not exist; and

 

(b) is the benefit payable to the Participant (or Beneficiary) under the Basic
Plan.

 

4.2 Calculation and Payment of Benefits. Benefits payable under the Plan shall
be calculated in the same manner, paid in the same form, commence at the same
time, and paid under the same terms and conditions as the benefits payable to
the Participant (or Beneficiary) under the Basic Plan.

 

4.3 Death Benefits. In the event of the death of the Participant, benefits under
the Plan will become payable to the Participant’s Beneficiary, under the same
terms and conditions specified in the Basic Plan.

 

4.4 Effect of Termination of Benefits under the Basic Plan. If for any reason a
Participant or Beneficiary is not entitled to receive or ceases to have the
right to receive benefits under the Basic Plan, such Participant or Beneficiary
shall also not be entitled to receive and shall cease to have the right to
receive benefits under the Plan.

 

ARTICLE 5. ADMINISTRATION

 

The Plan will be administered by the Committee. The Committee will have full
discretionary authority to interpret the provisions of the Plan, and decide all
questions and settle all disputes which may arise in connection with the Plan,
and may establish its own operative and administrative rules and procedures in
connection therewith, provided such procedures are consistent with the
requirements of Section 503 of ERISA and the regulations thereunder. All
interpretations, decisions and determinations made by the Committee will be
binding on all persons concerned. No member of the Committee who is a
Participant in the Plan may vote or otherwise participate in any decision or act
with respect to a matter relating solely to himself or herself (or to his or her
Beneficiaries).

 



--------------------------------------------------------------------------------

The Committee in its sole discretion may delegate certain of its duties and
responsibilities to the Corporate Benefits Director of the Company. For purposes
of the Plan any action taken by the Corporate Benefits Director pursuant to such
delegation will be considered to have been taken by the Committee. The Company
agrees to indemnify and to defend to the fullest possible extent permitted by
law any member of the Committee and the Corporate Benefits Director (including
any person who formerly served as a member of the Committee or as a Corporate
Benefits Director) against all liabilities, damages, costs and expenses
(including attorneys’ fees and amounts paid in settlement of any claims approved
by the Company) occasioned by any act or omission to act in connection with the
Plan, if such act or omissions is in good faith.

 

ARTICLE 6. AMENDMENT OR TERMINATION OF PLAN

 

The Plan may be altered, amended, revoked, terminated in writing by the
Committee or the Company in any manner and at anytime; provided, however,
following a “change of control” as defined in the trust referred to under
Section 3.2 above, no such alterations, amendments, revocations or terminations
shall reduce the amounts of a Participant’s benefit or his or her rights to such
benefit as determined under the provisions of the Plan in effect immediately
prior to such change of control, or otherwise adversely affect the Participant’s
benefits under the Plan, without the written consent of the Participant; and
further provided, however, following a “change of control” as defined in the
trust referred to under Section 3.2, the provisions of this Article 6 may not be
amended.

 

ARTICLE 7. MISCELLANEOUS

 

7.1 No Assignment or Alienation. None of the benefits, payments, proceeds or
claims of any Participant or Beneficiary shall be subject to any claim of any
creditor of the Participant or Beneficiary or to attachment or garnishment or
other legal process by any such creditor; nor shall any Participant or
Beneficiary have any right to alienate, anticipate, commute, pledge, encumber or
assign any of the benefits, payments or proceeds which he or she may expect to
receive, contingently or otherwise, under the Plan.

 

7.2 Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the payment of any benefits will be construed as giving
any individual any legal or equitable right against the Company, any Employer,
or the Committee. In no event will the Plan be deemed to constitute a contract
between any Employee and the Company, an Employer, or the Committee. This Plan
shall not be deemed to be consideration for, or an inducement for, the
performance of services by any employee of an Employer.

 

7.3 Receipt and Release. Any payment under the Plan to any Participant or
Beneficiary, or to any individual as described in Section 7.4 shall be in
satisfaction of all claims with respect to benefits under the Plan against the
Company, any Employer, and the Committee.

 



--------------------------------------------------------------------------------

7.4 Payment for the Benefit of an Incapacitated Individual. If the committee of
the Basic Plan determines that payments due to a Participant under the Basic
Plan must be paid to another individual because of a Participant’s
incapacitation, benefits under the Plan will be paid to that same individual
designated for that purpose under the applicable provisions of the Basic Plan.

 

7.5 Governing Law. The Plan will be construed, administered, and governed under
the laws of the State of Rhode Island, to the extent not preempted by federal
law.

 

7.6 Severability. If any provision of this Plan is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions shall
continue to be fully effective.

 

7.7 Headings and Subheadings. Headings and subheadings are inserted for
convenience only and are not to be considered in the construction of the
provisions of the Plan.

 

IN WITNESS WHEREOF, Fleet Financial Group, Inc. has caused this Plan to be
executed by its duly authorized officer this 19th day of June, 1996.

 

FLEET FINANCIAL GROUP, INC.

By:  

/s/ William C. Mutterperl

 



--------------------------------------------------------------------------------

 

AMENDMENT ONE

TO THE

FLEET FINANCIAL GROUP, INC.

RETIREMENT INCOME ASSURANCE PLAN

 

1. Section 7.8 is added effective January 1, 1997 to read as follows:

 

7.8 Nonduplication of Benefits

 

The benefits payable to a Participant under this Plan shall be reduced on an
Actuarial Equivalent basis by the benefit such Participant earned under any
other similar nonqualified excess defined benefit plan that does not provide for
a reduction of benefits under such plan, for benefits payable under this Plan,
to the extent that the benefits under such plan were accrued upon the
Participant’s service that was included as Credited-Service under this Plan.

 

2. Appendix A is added to read as follows:

 



--------------------------------------------------------------------------------

 

APPENDIX A

 

SPECIAL RULES FOR SERVICE WITH ACQUIRED ENTITIES

 

This Appendix A is part of the Plan and contains special rules applicable only
to the Participants described herein. If provisions of this Appendix A conflict
with any other provisions of the Plan with respect to such Participants, the
provisions of this Appendix A shall govern.

 

A. Shawmut National Corporation

 

1. The Shawmut National Corporation Excess Benefit Plan (“Shawmut Excess Plan”)
shall merge into the Plan effective as of January 1, 1997. As of that date, the
liabilities of the Shawmut Excess Plan shall become the liabilities of the Plan
and the Shawmut Excess Plan shall cease to exist. Notwithstanding anything in
the Plan to the contrary, the benefit under this Plan of a Participant who was a
former participant in the Shawmut Excess Plan shall not be less than the benefit
such participant would be deemed to have accrued under the terms of the Shawmut
Excess Plan as of the date this Appendix A was adopted.

 

2. Each individual who was a participant in the Shawmut Excess Plan or the
Shawmut National Corporation Executive Supplemental Retirement Plan (“Shawmut
SERP”) immediately prior to the date as of which Shawmut National Corporation
merged with Fleet Financial Group, Inc., and who became an employee of the
Company or a subsidiary or affiliate as of said merger date, shall become a
Participant in the Plan as of January 1, 1997. This Section A of Appendix A
shall apply solely to former participants in the Shawmut Excess Plan or Shawmut
SERP (“Shawmut Participants”).

 

3. The benefits of Shawmut Participants shall be determined by taking into
account the principles and provisions of Specification Schedule J of the Basic
Plan. For Participants who are not Cash Balance Participants, this includes
adjustment of their 12/31/96 benefit, transferred from the Shawmut Excess Plan,
for increases in Average Annual Compensation after 1996.

 



--------------------------------------------------------------------------------

4. As of January 1, 1997, the following Cash Balance Participants shall have the
following opening amounts credited to their Cash Balance Accounts under this
Plan, which represents the total value of their benefits under the Shawmut
Excess Plan as of December 31, 1996, reduced by the deemed Shawmut Excess Plan
offset described in Section 5 below, where applicable, expressed as a single
sum:

 

NAME

--------------------------------------------------------------------------------

   SOC. SEC.#


--------------------------------------------------------------------------------

   OPENING CASH
BALANCE


--------------------------------------------------------------------------------

CLAFFEE, JAMES

   ###-##-####    $ 2,418.50

DELFINO, PAUL

   ###-##-####    $ 6,747.34

EYLES, DAVID

   ###-##-####    $ 17,775.70

FALK, MICHAEL

   ###-##-####    $ 1,509.82

HEDGES JR., ROBERT

   ###-##-####    $ 3,074.22

HUSTON, JOHN

   ###-##-####    $ 7,843.30

MALLON, WILLIAM

   ###-##-####    $ 4,567.26

 

5. Because participants in the Shawmut SERP were not also participants in the
Shawmut Excess Plan, their benefit under the Plan, which is calculated by taking
into account their service with Shawmut, shall be reduced by the following
amounts, or the Actuarial Equivalent thereof, which are the benefits that they
would have accrued under the Shawmut Excess Plan as of December 31, 1996, with
Credited Service frozen as of December 1, 1995, if they had been participants in
the Shawmut Excess Plan:

 

NAME

--------------------------------------------------------------------------------

   SOC. SEC.#


--------------------------------------------------------------------------------

   EXCESS PLAN OFFSET
OF MONTHLY NORMAL
RETIREMENT BENEFIT


--------------------------------------------------------------------------------

BERGER, JOHN

   ###-##-####    $ 382.62

BROMAGE, WILLIAM

   ###-##-####    $ 364.00

KRAUS, EILEEN

   ###-##-####    $ 2,294.25

OVERSTROM, GUNNAR

   ###-##-####    $ 8,170.96

ROTTNER, SUSAN

   ###-##-####    $ 565.74

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment One has been adopted by the Human Resources
and Planning Committee on the 17th day of June, 1998 and is executed by a duly
authorized officer of Fleet Financial Group, Inc.

 

FLEET FINANCIAL GROUP, INC.

By:  

/s/ William C. Mutterperl

   

William C. Mutterperl

   

Executive Vice President, Secretary and General Counsel

 



--------------------------------------------------------------------------------

 

AMENDMENT TWO

TO THE

FLEET FINANCIAL GROUP, INC.

RETIREMENT INCOME ASSURANCE PLAN

 

Except as otherwise provided below, the following amendments are effective as of
January 1, 2000.

 

1. Upon the effective date of the final legal approval of the change in the name
of the Company to FleetBoston Financial Corporation, the name “Fleet Financial
Group, Inc.” will be replaced by the name “FleetBoston Financial Corporation”
wherever it appears in the Plan.

 

2. Section 4.2 is amended to read as follows:

 

4.2 Payment of Benefits to Traditional Participants. Benefits payable under the
Plan to or in respect of a Participant who is not a Cash Balance Participant
under the Basic Plan shall be calculated in the same manner, paid in the same
form, commence at the same time, and paid under the same terms and conditions as
the benefits paid to the Participant (or Beneficiary) under the Basic Plan. Such
Participant’s benefit payment election under the Basic Plan shall be treated as
his or her benefit payment election under the Plan.

 

3. Sections 4.3 and 4.4 are renumbered as 4.4 and 4.5, respectively, and a new
Section 4.3 is added to Article IV to read as follows:

 

4.3 Payment of Benefits to Cash Balance Participants.

 

  (a) Except as otherwise provided in this Section 4.3, benefits payable under
the Plan to or in respect of a Participant who is a Cash Balance Participant
under the Basic Plan shall be calculated in the same manner and payable in the
same forms, at the same times, and under the same terms and conditions as the
benefits payable to the Participant (or Beneficiary) under the Basic Plan.

 

  (b) A Cash Balance Participant (or Beneficiary) shall separately elect the
form and timing of his or her benefit under the Plan and under the Basic Plan.
Such election under the Plan, or change in any prior election, shall be made on
a form approved by the Committee. An election under this Section 4.3 is not
valid or effective unless filed with the Committee either by December 31, 1999
or at least one year prior to the Participant’s last day of active employment.

 

  (c) A Participant who does not have a valid, timely election in effect on the
last day of active employment shall have his or her benefit promptly paid out in
a lump sum following termination of employment (i.e., after the end of salary
continuation payments, if applicable).

 

  (d)

Notwithstanding the foregoing provisions of this Section 4.3, if the value of a
Cash Balance Participant’s benefit under the Plan at the time of termination of

 



--------------------------------------------------------------------------------

 

employment is $10,000 or less, the Participant’s benefit shall be paid out in a
lump sum as soon as administratively practicable following termination of
employment.

 

4. Section 4.5 is amended to read as follows:

 

4.5 Vesting. If a Participant or Beneficiary is not entitled to receive a
benefit under the Basic Plan because the benefit is not vested, the Participant
or Beneficiary shall also not be entitled to receive benefits under the Plan.

 

5. Article 5 is amended by replacing the phrase “Corporate Benefits Director”
with the phrase “Director of Rewards, Recognition and Benefit Services or such
Director’s designee” wherever it appears therein.

 

6. The last sentence of Article 5 is amended effective January 1, 1996, by
replacing the term “omissions” with the term “omission”.

 

7. Article 6 is amended to read as follows:

 

ARTICLE 6. AMENDMENT OR TERMINATION OF THE PLAN

 

The Plan may be amended or terminated in writing by the Committee or the Company
in any manner at any time. Notwithstanding the previous sentence, no such
amendment or termination shall reduce the amount of a Participant’s benefit or
his or her distribution rights related thereto as determined under the
provisions of the Plan in effect immediately prior to such amendment or
termination, and this second sentence of Article 6 is irrevocable and may not be
amended.

 

8. Section 7.9 is added to read as follows:

 

7.9 Social Security Tax. Subject to the requirements of Code section 3121(v)(2)
and the regulations thereunder, the Committee has the full discretion and
authority to determine when Federal Insurance Contribution Act (“FICA”) taxes on
a Participant’s Plan benefit or account are paid and whether any portion of such
FICA taxes shall be withheld from the Participant’s wages or deducted from the
Participant’s benefit or account.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the provisions of this Amendment Two were adopted by the
Human Resources, and Board Governance Committee on the 21st day of December,
1999, or are hereby adopted, and this Amendment Two is executed by a duly
authorized officer of Fleet Boston Corporation.

 

FLEET BOSTON CORPORATION

By:  

/s/ William C. Mutterperl

   

William C. Mutterperl

Executive Vice President,

Secretary and General

Counsel

 



--------------------------------------------------------------------------------

 

AMENDMENT THREE

TO THE

FLEETBOSTON FINANCIAL CORPORATION

RETIREMENT INCOME ASSURANCE PLAN

 

Effective as of November 1, 2001, a new Section B is added to the end of
Appendix A to read as follows:

 

B. Liberty Wanger Asset Management.

 

No employee who was employed with Liberty Wanger Asset Management, L.P. at the
time of the acquisition by Fleet National Bank of the asset management business
of Liberty Financial Companies, Inc., shall be a Participant in the Plan at any
time prior to December 31, 2005.

 

IN WITNESS WHEREOF, this Amendment Three is executed by a duly authorized
officer of FleetBoston Financial Corporation.

 

FLEETBOSTON FINANCIAL CORPORATION

By:  

/s/ William C. Mutterperl

   

William C. Mutterperl

Executive Vice President, General Counsel

and Secretary

 



--------------------------------------------------------------------------------

 

AMENDMENT FOUR

TO

THE FLEETBOSTON FINANCIAL CORPORATION

RETIREMENT INCOME ASSURANCE PLAN

(1996 Restatement)

 

1. Section 7.1 of the Plan is amended effective January 1, 2003, to read as
follows:

 

7.1 Assignment or Alienation.

 

(a) Except as provided in Section 7.1(b) or as otherwise required by law, the
interest hereunder of any Participant or Beneficiary shall not be alienable by
the Participant or Beneficiary by assignment or any other method and will not be
subject to be taken by his creditors by any process whatsoever, and any attempt
to cause such interest to be so subjected shall not be recognized.

 

(b) All or a portion of a Participant’s benefit under the Plan may be paid to
another person as specified in a “Qualified Domestic Relations Order.” For this
purpose, a “Qualified Domestic Relations Order” means a judgment, decree, or
order (including the approval of a settlement agreement) which is:

 

(i) issued pursuant to a State’s domestic relations law;

 

(ii) relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Participant;

 

(iii) creates or recognizes the right of a spouse, former spouse, child or other
dependent of the Participant to receive all or a portion of the Participant’s
benefits under the Plan;

 

(iv) provides for payment in an immediate lump sum as soon as practicable after
the Committee determines that a Qualified Domestic Relations Order exists; and

 

(v) meets such other requirements established by the Committee.

 

(c) The Committee shall determine whether any document received by it is a
Qualified Domestic Relations Order. In making this determination, the Committee
may consider:

 

(i) the rules applicable to “domestic relations orders” under section 414(p) of
the Code and section 206(d) of ERISA;

 

(ii) the procedures used under the Basic Plan to determine the qualified status
of domestic relations orders; and

 

(iii) such other rules and procedures as it deems relevant.

 



--------------------------------------------------------------------------------

2. Appendix A is amended effective January 1, 2003, to add a new Section C to
the end of the Appendix to read as follows:

 

C. Progress Investment Management Company, Inc.

 

Notwithstanding anything in the Plan to the contrary, Marx Cazenave, a former
employee of Progress Investment Management Company, Inc., shall not be a
Participant in the Plan, and neither Mr. Cazenave nor any Beneficiary of his
shall be entitled to a benefit under the Plan.

 

IN WITNESS WHEREOF, this Amendment Four was adopted by the Human Resources
Committee at its June 17, 2003 meeting and is executed by a duly authorized
officer of FleetBoston Financial Corporation.

 

FLEETBOSTON FINANCIAL CORPORATION By:  

/s/ M. ANNE SZOSTAK

   

M. Anne Szostak

Executive Vice President and

Director of Human Resources

 



--------------------------------------------------------------------------------

 

AMENDMENT FIVE

TO

THE FLEETBOSTON FINANCIAL CORPORATION

RETIREMENT INCOME ASSURANCE PLAN

(1996 Restatement)

 

Section 4.3(b) of the Plan is amended effective December 16, 2003, to read as
follows:

 

A Cash Balance Participant shall separately elect the form and timing of his or
her benefit under the Plan and under the Basic Plan. Such election under the
Plan, or change in any prior election, shall be made on a form approved by the
Committee. An election under this Section 4.3(b) is not treated as effective
unless filed with the Committee at least one year before the Participant’s last
day of active employment, except that a Participant may file a election, which
will be treated as effective, before his last day of active employment if (i)
the election substitutes one form of annuity distribution for another form of
annuity distribution that had been timely elected and (ii) such later-elected
form is the form of distribution that the Participant elects under the Basic
Plan.

 

IN WITNESS WHEREOF, this Amendment Five was adopted by the Human Resources
Committee at its December 16, 2003 meeting and is executed by a duly authorized
officer of the Company on this 19th day of December, 2003.

 

FLEETBOSTON FINANCIAL

CORPORATION

By:  

/s/ M. ANNE SZOSTAK

   

M. Anne Szostak

Executive Vice President and

Director of Human Resources

 



--------------------------------------------------------------------------------

 

AMENDMENT SIX

TO

THE FLEETBOSTON FINANCIAL CORPORATION

RETIREMENT INCOME ASSURANCE PLAN

(1996 Restatement)

 

Instrument of Amendment

 

THIS INSTRUMENT is executed by BANK OF AMERICA CORPORATION, a Delaware
corporation with its principal office and place of business in Charlotte, North
Carolina (the “Company”).

 

Statement of Purpose

 

By this Instrument the Company is amending the FleetBoston Financial Corporation
Retirement Income Assurance Plan (the “Plan”) (i) to reflect the merger of
FleetBoston Corporation with the Company, (ii) to change the Plan’s definition
of compensation, (iii) to reflect the eligibility of Liberty-Wanger associates,
and (iv) to reflect the impact of Tax Code section 409A. At all times, the
Company has reserved the right to amend the Plan in whole or in part.

 

NOW THEREFORE, the Company hereby amends the Plan effective as of midnight on
December 31, 2004 (except as otherwise indicated) as follows:

 

1. Section 1.1 is amended to read as follows:

 

“1.1 Amendment of Plan. FleetBoston Financial Corporation hereby amends,
restates and continues the FleetBoston Financial Corporation Retirement Income
Assurance Plan (the “Plan”) effective as of January 1, 1996. The original
effective date of the Plan is January 1, 1983. Effective as of April 1, 2004,
Bank of America Corporation (the “Company”) acquired FleetBoston Financial
Corporation and succeeded to sponsorship of the Plan.”

 

2. Section 2.5 is amended to read as follows:

 

“2.5 “Company” means Bank of America Corporation or, where the context so
requires, its predecessor or predecessors or its successor or successors. For
purposes of this Plan, immediately prior to April 1, 2004, FleetBoston Financial
Corporation was the predecessor to the Bank of America Corporation.”

 

3. Effective January 1, 2005, Section 4.1 is amended to read as follows:

 

“4.1 Amount of Benefits. The amount of the benefit payable under the Plan to a
Participant (or to the Participant’s Beneficiary, in the event of the
Participant’s death) will be equal to (a) minus (b), but not less than zero,
where

 

(a) is the amount of the benefit the Participant (or Beneficiary) would have
been entitled to receive under the Basic Plan if Earnings under the Basic Plan
included deferrals of base pay, commissions, or

 



--------------------------------------------------------------------------------

non- discretionary incentive pay made under the Bank of America 401(k)
Restoration Plan, provided, however, that if the limits of Section 1.14(iv) of
the Basic Plan apply to the Participant, such deferrals will be taken into
account under this Section 4.1(a) only to the extent the deferrals, when added
to the commissions, non-discretionary incentive pay and actual base pay
previously counted under the Basic Plan in the same year, do not exceed the
limit described in Section 1.14(iv) of the Basic Plan, and

 

(1) in the case of a Participant who is a Cash Balance Participant under the
Basic Plan, Earnings under the Basic Plan were not limited by section 401(a)(17)
of the Code but were limited to an annual maximum of $250,000, and the
limitations of section 415 of the Code (and provisions of the Basic Plan
applying those limitations) did not exist, or

 

(2) in the case of a Participant who is not a Cash Balance Participant under the
Plan, the limitations of sections 401(a)(17) and 415 of the Code (and the
provisions of the Basic Plan applying those limitations) did not exist, and

 

(b) is the benefit payable to the Participant (or Beneficiary) under the Basic
Plan.”

 

4. Section B of Appendix A is revised to read as follows:

 

“B. Liberty Wanger Asset Management.

 

No employee who was employed with Liberty Wanger Asset Management, L.P. at the
time of acquisition by Fleet National Bank of the asset management business of
Liberty Financial Companies, Inc., shall be a Participant in the Plan at any
time prior to January 1, 2005.”

 

5. A new Section 7.10 is added to read as follows:

 

“7.10 Compliance with Code Section 409A. The Plan is intended to comply with
Code section 409A, and official guidance issued thereunder, with respect to
amounts deferred under the Plan after 2004. Further, the Plan is intended to be
operated and administered in a manner (i) that will not constitute a “material
modification” of the Plan for purposes of the effective date provisions of Code
section 409A or (ii) that would otherwise cause amounts deferred prior to 2005
to become subject to the requirements of Code section 409A. Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted, operated,
and administered consistent with this intent.”

 

6. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Bank of America Corporation, on behalf of all participating
employers in the Plan, has caused this Instrument to be duly executed on the
17th day of December, 2004.

 

BANK OF AMERICA CORPORATION BY:  

/s/ J. Steele Alphin

   

J. Steele Alphin, Corporate Personnel Executive

 